Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Chen (U.S. Pub. No. 2017/0252643) discloses an electronic device (Chen, virtual reality (VR) system 100, Figure 1), comprising:
one or more cameras (Chen, accessory kit AC4 is a depth camera, Figure 1, ¶ [0025]) having a designated field of view;
a display (Chen, head-mount display 120, Figure 1);
a communication circuitry (Chen, transceiver 142 is capable of establishing a wired or wireless communicated connection with other devices, Figure 1, ¶ [0024]); and
a processor (Chen, processing circuitry 141, Figure 1),
wherein the processor is configured to:
identify an external electronic device (Chen, accessory kits AC1, AC2, and AC3, Figure 1) among one or more external objects included in the designated field of view using the one or more cameras,
based on first location information of the external electronic device identified based at least on image information obtained using the camera, display a graphic object corresponding to the external electronic device on the display (Chen, operation S381 is performed by the processing device 140 to select an appearance model to represent a virtual reality object according to the descriptor information… As shown in FIG. 5, the accessory kit AC1 hold by the user is shown in the virtual reality content VRS1 as the appearance model MD1. In this case, the appearance model MD1 is similar to the shape of the accessory kit AC1. The operation S382 is performed by the processing device 140 to depict the accessory kit AC1 in the virtual reality content VRS1 with the appearance model MD1. Figures 4 and 5, ¶ [0040])(Chen, As shown in FIG. 5, when the processing device 140 receives the accessory identification (AID) of the accessory kit AC2, the processing device 140 selects an appearance model MD2 corresponding to the accessory identification (AID). As shown in FIG. 5, the appearance model MD2 is not necessary similar to the original shape of the accessory kit AC2 (the joystick). In this case, the appearance model MD2 is in a blade shape. The appearance model MD2 can be defined by the virtual reality system 100 to match a gaming theme or other scenarios. The operation S382 is performed by the processing device 140 to depict the accessory kit AC2 in the virtual reality content VRS1 with the appearance model MD2. In this case, the accessory kit AC2 in real life can be transformed into the blade-shaped appearance model MD2 in the virtual reality content. Figure 5, ¶ [0041]), As shown in figure 5 of Chen, when the accessory kits are within the view of the view of the camera, the appearance models are presented to the user.
Chen continues to teaches the rendering of a virtual object based on an accessory utilized in the FOV (Chen, Operation S260 of the control method 200 is performed by the processing device 140 to process input-output data of each of the accessory kits AC1-AC4 whichever connected to the processing device 140 according to the accessory type identifications of the accessory kits AC1-AC4. The input-output data corresponds to interaction between the accessory kits AC1-AC4 and at least one virtual reality object in the virtual reality content displayed by the head-mount display 120. For example, aforesaid virtual reality object can be a foreground item (e.g., a weapon, a vehicle, a controller, a furniture, or any virtual item), a background texture (e.g., surroundings, weather, luminance, or any virtual background configuration), a view angle, a view orientation, a display effect and/or a sound effect in the virtual reality content. In other words, the input-output data defines the interaction between the accessory kits AC1-AC4 and the virtual reality content (including items, configurations, visional effects and/or audio effects). Figure 2, ¶ [0030]) (Chen, in this case the input-output data includes another data input (e.g., a depth map detected by the infrared depth sensor of the depth camera, and the depth map may show positions or orientations of the user and other objects in the space) sensed by the sensor-based input component CP4, operation S263 is performed by the processing device 140 to process the data input related to the depth map from the accessory kit AC4 according to the accessory type identification. In this case, the data input sensed by the sensor-based input component CP4 will be retrieved or updated periodically. In response to the depth map along with the positions or orientations analyzed from the depth map, the processing device 140 may render the virtual reality content in different visual angle or along different orientation accordingly, such that the user can observe different views of the virtual reality content when the user moves. ¶ [0034]).
Examiner found the applicant’s remarks, on pages 15-17 (filed 21 March 2022),  persuasive in regards to the following limitations:
when the external electronic device is out of the designated field of view, display the graphic object on the display based on second location information of the external electronic device identified using the one or more cameras before the external electronic device is out of the designated field of view and information related to a movement of the external electronic device received from the external electronic device via the communication circuitry after the external electronic device is out of the designated field of view.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 2-8, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 9, Chen (U.S. Pub. No. 2017/0252643) discloses a method of an electronic device (Chen, control method 300 is suitable for the virtual reality system 100, Figures 1 and 3, ¶ [0039]), comprising:
identifying an external electronic device (Chen, accessory kits AC1, AC2, and AC3, Figure 1) among one or more external objects included in a designated field of view using one or more cameras having the designated field of view;
displaying a graphic object corresponding to the external electronic device on a display based on first location information of the external electronic device identified based at least on image information obtained through the one or more cameras (Chen, operation S381 is performed by the processing device 140 to select an appearance model to represent a virtual reality object according to the descriptor information… As shown in FIG. 5, the accessory kit AC1 hold by the user is shown in the virtual reality content VRS1 as the appearance model MD1. In this case, the appearance model MD1 is similar to the shape of the accessory kit AC1. The operation S382 is performed by the processing device 140 to depict the accessory kit AC1 in the virtual reality content VRS1 with the appearance model MD1. Figures 4 and 5, ¶ [0040]) (Chen, As shown in FIG. 5, when the processing device 140 receives the accessory identification (AID) of the accessory kit AC2, the processing device 140 selects an appearance model MD2 corresponding to the accessory identification (AID). As shown in FIG. 5, the appearance model MD2 is not necessary similar to the original shape of the accessory kit AC2 (the joystick). In this case, the appearance model MD2 is in a blade shape. The appearance model MD2 can be defined by the virtual reality system 100 to match a gaming theme or other scenarios. The operation S382 is performed by the processing device 140 to depict the accessory kit AC2 in the virtual reality content VRS1 with the appearance model MD2. In this case, the accessory kit AC2 in real life can be transformed into the blade-shaped appearance model MD2 in the virtual reality content. Figure 5, ¶ [0041]), As shown in figure 5 of Chen, when the accessory kits are within the view of the view of the camera, the appearance models are presented to the user.
Chen continues to teaches the rendering of a virtual object based on an accessory utilized in the FOV (Chen, Operation S260 of the control method 200 is performed by the processing device 140 to process input-output data of each of the accessory kits AC1-AC4 whichever connected to the processing device 140 according to the accessory type identifications of the accessory kits AC1-AC4. The input-output data corresponds to interaction between the accessory kits AC1-AC4 and at least one virtual reality object in the virtual reality content displayed by the head-mount display 120. For example, aforesaid virtual reality object can be a foreground item (e.g., a weapon, a vehicle, a controller, a furniture, or any virtual item), a background texture (e.g., surroundings, weather, luminance, or any virtual background configuration), a view angle, a view orientation, a display effect and/or a sound effect in the virtual reality content. In other words, the input-output data defines the interaction between the accessory kits AC1-AC4 and the virtual reality content (including items, configurations, visional effects and/or audio effects). Figure 2, ¶ [0030]) (Chen, in this case the input-output data includes another data input (e.g., a depth map detected by the infrared depth sensor of the depth camera, and the depth map may show positions or orientations of the user and other objects in the space) sensed by the sensor-based input component CP4, operation S263 is performed by the processing device 140 to process the data input related to the depth map from the accessory kit AC4 according to the accessory type identification. In this case, the data input sensed by the sensor-based input component CP4 will be retrieved or updated periodically. In response to the depth map along with the positions or orientations analyzed from the depth map, the processing device 140 may render the virtual reality content in different visual angle or along different orientation accordingly, such that the user can observe different views of the virtual reality content when the user moves. ¶ [0034]).
Examiner found the applicant’s remarks, on pages 15-17 (filed 21 March 2022),  persuasive in regards to the following limitations:
when the external electronic device is out of the designated field of view, displaying the graphic object on the display based on second location information of the external electronic device identified using the one or more cameras before the external electronic device is out of the designated field of view and information related to a movement of the external electronic device received from the external electronic device via a communication circuitry after the external electronic device is out of the designated field of view.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 10-15, these claims are allowable as they depend upon allowable independent claim 9.

As to independent claim 16, Chen (U.S. Pub. No. 2017/0252643) discloses an electronic device (Chen, virtual reality (VR) system 100, Figure 1), comprising: 
a housing (Chen, virtual reality system 100 containing the components shown in figure 1); 
a memory (Chen, storage medium 143 can include a hard drive, a read-only memory and/or a flash memory, Figure 1, ¶ [0024]); 
a camera (Chen, accessory kit AC4 is a depth camera, Figure 1, ¶ [0025]) having a designated field of view and visually exposed through at least a portion of a first surface of the housing; 
a display (Chen, head-mount display 120, Figure 1) exposed through at least a portion of a second surface, of the housing, different from the first surface; 
a communication module (Chen, transceiver 142 is capable of establishing a wired or wireless communicated connection with other devices, Figure 1, ¶ [0024]); and 
a processor (Chen, processing circuitry 141, Figure 1), 
wherein the processor is configured to: 
obtain information related to a location of an external electronic device interlocked with the electronic device using the camera (Chen, in this case the input-output data includes another data input (e.g., a depth map detected by the infrared depth sensor of the depth camera, and the depth map may show positions or orientations of the user and other objects in the space) sensed by the sensor-based input component CP4, operation S263 is performed by the processing device 140 to process the data input related to the depth map from the accessory kit AC4 according to the accessory type identification. In this case, the data input sensed by the sensor-based input component CP4 will be retrieved or updated periodically. In response to the depth map along with the positions or orientations analyzed from the depth map, the processing device 140 may render the virtual reality content in different visual angle or along different orientation accordingly, such that the user can observe different views of the virtual reality content when the user moves. ¶ [0034]), 
receive information related to tilting of the external electronic device from the external electronic device using the communication module (Chen, Operation S260 of the control method 200 is performed by the processing device 140 to process input-output data of each of the accessory kits AC1-AC4 whichever connected to the processing device 140 according to the accessory type identifications of the accessory kits AC1-AC4. The input-output data corresponds to interaction between the accessory kits AC1-AC4 and at least one virtual reality object in the virtual reality content displayed by the head-mount display 120. For example, aforesaid virtual reality object can be a foreground item (e.g., a weapon, a vehicle, a controller, a furniture, or any virtual item), a background texture (e.g., surroundings, weather, luminance, or any virtual background configuration), a view angle, a view orientation, a display effect and/or a sound effect in the virtual reality content. In other words, the input-output data defines the interaction between the accessory kits AC1-AC4 and the virtual reality content (including items, configurations, visional effects and/or audio effects). Figure 2, ¶ [0030]), 
identify a graphic object based on at least one of the information related to the location or the information related to tilting (Chen, Operation S260 of the control method 200 is performed by the processing device 140 to process input-output data of each of the accessory kits AC1-AC4 whichever connected to the processing device 140 according to the accessory type identifications of the accessory kits AC1-AC4. The input-output data corresponds to interaction between the accessory kits AC1-AC4 and at least one virtual reality object in the virtual reality content displayed by the head-mount display 120. For example, aforesaid virtual reality object can be a foreground item (e.g., a weapon, a vehicle, a controller, a furniture, or any virtual item), a background texture (e.g., surroundings, weather, luminance, or any virtual background configuration), a view angle, a view orientation, a display effect and/or a sound effect in the virtual reality content. In other words, the input-output data defines the interaction between the accessory kits AC1-AC4 and the virtual reality content (including items, configurations, visional effects and/or audio effects). Figure 2, ¶ [0030]), 
provide the graphic object for representing the external electronic device with multimedia content related to virtual reality using the display (Chen, operation S381 is performed by the processing device 140 to select an appearance model to represent a virtual reality object according to the descriptor information… As shown in FIG. 5, the accessory kit AC1 hold by the user is shown in the virtual reality content VRS1 as the appearance model MD1. In this case, the appearance model MD1 is similar to the shape of the accessory kit AC1. The operation S382 is performed by the processing device 140 to depict the accessory kit AC1 in the virtual reality content VRS1 with the appearance model MD1. Figures 4 and 5, ¶ [0040])(Chen, As shown in FIG. 5, when the processing device 140 receives the accessory identification (AID) of the accessory kit AC2, the processing device 140 selects an appearance model MD2 corresponding to the accessory identification (AID). As shown in FIG. 5, the appearance model MD2 is not necessary similar to the original shape of the accessory kit AC2 (the joystick). In this case, the appearance model MD2 is in a blade shape. The appearance model MD2 can be defined by the virtual reality system 100 to match a gaming theme or other scenarios. The operation S382 is performed by the processing device 140 to depict the accessory kit AC2 in the virtual reality content VRS1 with the appearance model MD2. In this case, the accessory kit AC2 in real life can be transformed into the blade-shaped appearance model MD2 in the virtual reality content. Figure 5, ¶ [0041]),
identify that the external electronic device deviates from the designated field of view of the camera using the camera (Chen, in this case the input-output data includes another data input (e.g., a depth map detected by the infrared depth sensor of the depth camera, and the depth map may show positions or orientations of the user and other objects in the space) sensed by the sensor-based input component CP4, operation S263 is performed by the processing device 140 to process the data input related to the depth map from the accessory kit AC4 according to the accessory type identification. In this case, the data input sensed by the sensor-based input component CP4 will be retrieved or updated periodically. In response to the depth map along with the positions or orientations analyzed from the depth map, the processing device 140 may render the virtual reality content in different visual angle or along different orientation accordingly, such that the user can observe different views of the virtual reality content when the user moves. ¶ [0034]), Chen teaches the rendering of the appearance model when the accessory kit is detected in the field of view and not rendering when the accessory kit is outside the field of view.
Chen continues to teaches the rendering of a virtual object based on an accessory utilized in the FOV (Chen, Operation S260 of the control method 200 is performed by the processing device 140 to process input-output data of each of the accessory kits AC1-AC4 whichever connected to the processing device 140 according to the accessory type identifications of the accessory kits AC1-AC4. The input-output data corresponds to interaction between the accessory kits AC1-AC4 and at least one virtual reality object in the virtual reality content displayed by the head-mount display 120. For example, aforesaid virtual reality object can be a foreground item (e.g., a weapon, a vehicle, a controller, a furniture, or any virtual item), a background texture (e.g., surroundings, weather, luminance, or any virtual background configuration), a view angle, a view orientation, a display effect and/or a sound effect in the virtual reality content. In other words, the input-output data defines the interaction between the accessory kits AC1-AC4 and the virtual reality content (including items, configurations, visional effects and/or audio effects). Figure 2, ¶ [0030]) (Chen, in this case the input-output data includes another data input (e.g., a depth map detected by the infrared depth sensor of the depth camera, and the depth map may show positions or orientations of the user and other objects in the space) sensed by the sensor-based input component CP4, operation S263 is performed by the processing device 140 to process the data input related to the depth map from the accessory kit AC4 according to the accessory type identification. In this case, the data input sensed by the sensor-based input component CP4 will be retrieved or updated periodically. In response to the depth map along with the positions or orientations analyzed from the depth map, the processing device 140 may render the virtual reality content in different visual angle or along different orientation accordingly, such that the user can observe different views of the virtual reality content when the user moves. ¶ [0034]).
Examiner found the applicant’s remarks, on pages 15-17 (filed 21 March 2022),  persuasive in regards to the following limitations:
in response to identifying a deviation, transmit a signal for requesting the external electronic device to transmit information related to a change in the location of the external electronic device, and 
change a display of the graphic object based on at least one of the information related to the location of the external electronic device at a deviation time obtained using the camera, the information related to tilting of the external electronic device, or the information related to the change in the location of the external electronic device. 
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 17-20, these claims are allowable as they depend upon allowable independent claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/           Primary Examiner, Art Unit 2691